Citation Nr: 0002515	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-17 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for organic heart 
disease with hypertension and atrial fibrillation, currently 
rated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on continuous active duty from October 
1963 to February 1985.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1997 decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas. 


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation is plausible and thus well- 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (1991); 
see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim 
of entitlement to an increased evaluation for a service- 
connected disability generally is a well-grounded claim).

The Board observes that additional development is warranted 
with respect to the veteran's claim currently on appeal.  
This disorder has been evaluated under 38 C.F.R. § 4.104, 
Diagnostic Codes 7005, 7007, 7011, 7020 and 7101.  However, 
additional clinical data is needed in order to properly 
evaluate the veteran's organic heart disease with 
hypertension and atrial fibrillation.  
 
Additionally, the Board notes that the provisions of 
Diagnostic Codes 7005, 7007, 7011, 7020 and 7101 for 
respectively evaluating arteriosclerotic heart disease, 
hypertensive heart disease, ventricular arrhythmias and 
cardiomyopathy were recently revised by VA, effective January 
12, 1998.  See 62 Fed. Reg. 65207-224 (December 11, 1997).

Under 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7007, 7011, 
7020, effective January 12, 1998, the revisions incorporate 
objective measurements of the level of physical activity, 
expressed numerically in metabolic equivalents (METs), at 
which cardiac symptoms develop.  A 30 percent evaluation is 
warranted for arteriosclerotic heart disease, hypertensive 
heart disease, ventricular arrhythmias and cardiomyopathy 
when a workload greater than 5 METs but not greater than 7 
METs, results in dyspnea, fatigue, angina, dizziness, or 
syncope; or there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent evaluation is warranted for more than one episode 
of acute congestive heart failure in the past year, or; 
workload of 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  

The Board further observes that METs are measured by means of 
a treadmill test. However, it is recognized that a treadmill 
test may not be feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable."  See 38 C.F.R. § 4.104, Note 2 (1999).

Under the revised provisions of 38 C.F.R. § 4.104, effective 
January 12, 1998, changes were made to the rating criteria 
for Diagnostic Code 7101, used in evaluating hypertension.  
Although no major changes were made to Diagnostic Code 7101, 
the new rating criteria requires that hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Also, the new rating criteria provides 
that for purposes of the section on hypertension, the term 
hypertension means that the diastolic blood pressure reading 
is predominately 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominately 160mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.101, 
Diagnostic Code 7101, Note 1 (1999).  

Although the January 1998 Statement of the Case set forth the 
new rating criteria for Diagnostic Code 7005, 7007, 7011, 
7020 and 7101, the veteran has not been afforded a VA 
examination which takes into account the aforementioned 
criteria for evaluating arteriosclerotic heart disease, 
hypertensive heart disease, ventricular arrhythmias, 
cardiomyopathy and hypertension.  Thus, the veteran should be 
scheduled for a cardiovascular examination that considers 
these new criteria.  

Therefore, this case is REMANDED for the following action:

1.	The RO should schedule the appellant 
for a comprehensive cardiovascular 
examination to determine the nature and 
extent of his organic heart disease with 
hypertension and atrial fibrillation, to 
include treadmill testing to identify the 
level of physical activity expressed in 
metabolic equivalents (METs), and all 
clinical manifestations should be 
reported in detail.  Should a treadmill 
test not be feasible owing to a medical 
contraindication, it should be so stated.  
An opinion should be provided regarding 
the likelihood of a relationship, direct 
or otherwise, between the service-
connected organic heart disease with 
hypertension and atrial fibrillation and 
all other diagnosable cardiovascular 
pathology.  With respect to the veteran's 
hypertension, this disorder must be 
confirmed by readings taken two or more 
times on at least three different days.  
All opinions and supporting rationales 
must be in writing.  Since it is 
important that each disability be viewed 
in relation to its history, the veteran's 
claims folders, and a copy of this 
REMAND, must be made available to and 
reviewed by the examiner prior to 
conducting the requested examination.

2.	For the requested examination the 
appellant must be given adequate notice, 
to include advising him of the 
consequences of failure to report for the 
examination.  If he fails to report for 
the examination, this fact should be 
noted in the claims folders and a copy of 
the scheduling notice should be obtained 
by the RO and associated with the claims 
folders.

3.	Following completion of the foregoing, 
the RO should review the claims files to 
ensure that all of the foregoing 
development has been completed in full, 
to include a review of the examination.  
If the requested development is not in 
complete compliance with the instructions 
provided above, appropriate corrective 
action should be taken.

Upon completion of the above development, the RO should 
readjudicate the issue on appeal.  If the determination 
remains adverse to the veteran, he and his representative 
should be furnished with a supplemental statement of the case 
in accordance with 38 U.S.C.A. § 7105(d) (West 1991) and be 
given an opportunity to respond. 

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


